Tukley, J.
delivered the opinion of the court.
This is a bill filed to enjoin a judgment at law, obtained by defendants against complainants, upon a note executed by them, the consideration of which was a wager upon the result of the last election for the presidency in the State of Tennessee; *135this consideration was both illegal and immoral, and vitiated the note in its inception, and constituted a complete and unembarrassed defence at law. It was not made, and no reason is assigned for the neglect. We will not encumber the chancery court with the trial of such cases; there is no necessity for such jurisdiction. If a party will neglect to make the defence at law, and is not prevented by extraordinary circumstances from doing so, he must abide the consequences as the result of his own laches. Decree reversed and bill dismissed.